Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claim 11, from which claim 12 depends, recites that the gold nanoparticle is coated with a polymer material having a carboxyl group.  Claim 12 limits the polymer material to include polyethylene glycol (PEG).  However, polyethylene glycol isn’t a polymer material having a carboxyl group.  As polyethylene glycol isn’t a polymer material having a carboxyl group, it’s unclear how it limits claim 11, which limits the coating to a polymer material having a carboxyl group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Li (RCS Adv., 2016; IDS filed 4/30/2019).  Li teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with an anticancer drug is bound to a surface of a mesenchymal stem cell (MSC) (Abstract; Introduction; Page 36911, left column, first paragraph; Page 36914, right column).  The nanoparticle may be bound to an antibody (page 36915, left column, first paragraph).  The drug may be PTX (paclitaxel) (Table 1).  Li further teaches a method for treating cancer, comprising administering a therapeutically effective amount of a pharmaceutical anticancer composition comprising its stem cell-nano anticancer drug complex to a subject suffering from cancer (Abstract; Section 2.2 Strategies to enhance tumor-tropism of mesenchymal stem cells).  Li satisfies the Markush group of claim 1 “a nanocarbon nanotube (CNT) or a gold (Au) nanoparticle loaded with an anticancer drug” by its disclosure of a gold (Au) nanoparticle (page 36911, left column, first paragraph; Page 36914, right column).   Claims 2-3 and 8 do not positively state that the carbon nanotube is present in the complex, but limit the choice of carbon nanotube of the Markush group of claim 1.  Therefore, as Li satisfies the Markush group of claim 1 by its disclosure of a gold (Au) nanoparticle, it is deemed to also read on claim 2-3 and 8 which limit the choice of carbon nanotube but do not positively require its presence.  Li  by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically is present, but merely further limit the choices of the a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sun (Biomaterials, 2014). Sun teaches a stem cell-nano anticancer drug complex, wherein a gold (Au) nanoparticle loaded with doxorubicin (an anticancer drug) is bound to a surface of a mesenchymal stem cell (MSC) (Abstract; Introduction; Materials and Methods).  The nanoparticle may be bound to an antibody (Maeterials and Methods).   Sun further teaches a method for treating cancer, comprising administering a therapeutically effective amount of a pharmaceutical anticancer composition comprising its stem cell-nano anticancer drug complex to a subject suffering from cancer (Results). Sun satisfies the Markush group of claim 1 “a nanocarbon nanotube (CNT) or a gold (Au) nanoparticle loaded with an anticancer drug” by its disclosure of a gold (Au) nanoparticle.  Claims 2-3 and 8 do not positively state that the carbon nanotube is present in the complex, but limit the choice of carbon nanotube of the Markush group of claim 1.  Therefore, as Sun satisfies the Markush group of claim 1 by its disclosure of a gold (Au) nanoparticle, it is deemed to also read on claim 2-3 and 8 which limit the choice of carbon nanotube but do not positively require its presence.  Sun satisfies the Markush group of claim 4 “an antibody, a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically” by its disclosure of an antibody (page 36915, left column, first paragraph).  Claims 5-7 limit the embodiments of the Markush group of claim 4 of a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically, but claims 5-7 do not positively recite that a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically is present in the complex.  As Sun satisfies the Markush group of claim 4 by its disclosure of an antibody, it is deemed to read on claims 5-7, which do not positively state that a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically is present, but merely further limit the choices of the a functional fragment of the antibody or an antibody mimetic which binds to a stem cell surface marker protein specifically.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (Biomaterials, 2014) in view of Muddineti (International Journal of Pharmaceutics, 2015).  The relevant portions of Sun are given above.
Sun fails to teach using gold nanoparticles coated with a polymer of claims 11-12. 
Muddineti teaches that gold nanoparticles coated with polymers polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer (Abstract; Introduction). Muddineti teaches conjugation of gold nanoparticles to stem cells for treatment of cancer (page 261, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate gold nanoparticles coated with polyethylene glycol or hyaluronic acid as the gold nanoparticle of Sun, as the prior art teaches that gold nanoparticles coated with polyethylene glycol or hyaluronic acid are efficacious for treatment of cancer.  The expectation of success is high, as conjugation of gold nanoparticles with stem cells is known for efficacious treatment of cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


4/23/2021